01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
) CASE NO. MJ21-372
Plaintiff, )
)
Vv. )
) DETENTION ORDER
LATISHA MARVALA WEST, )
)
Defendant. )
)

 

Offenses charged:

1. Prohibited person in possession of a firearm.

Date of Detention Hearing: June 24, 2021.

 

The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
based upon the factual findings and statement of reasons for detention hereafter set forth, finds
that no condition or combination of conditions which defendant can meet will reasonably assure

the appearance of defendant as required and the safety of other persons and the community.

DETENTION ORDER
PAGE -1

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 

1. Defendant is charged in the District of Montana with possession of a firearm by
a prohibited person. Defendant has a significant criminal history including multiple
convictions for residential burglary, and on conviction for third degree assault. Defendant has

four pending warrants in other jurisdictions for charges including theft third degree, and assault

fourth degree.
2. Defendant poses a risk of non-appearance based on prior failures to appear, as
well as the four outstanding warrants from other jurisdictions. Defendant is a danger to the

community because of her history of criminal conduct involving violence and the nature of the

alleged charges.

3. There does not appear to be any condition or combination of conditions that will
reasonably assure the defendant’s appearance at future Court hearings while addressing the
danger to other persons or the community.

It is therefore ORDERED:

1. Defendant shall be detained pending trial, and committed to the custody of the Attorney
General for confinement in a correction facility separate, to the extent practicable, from
persons awaiting or serving sentences or being held in custody pending appeal;

2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

3. On order of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility in which defendant is confined shall deliver the
defendant to a United States Marshal for the purpose of an appearance in connection with a

court proceeding; and

DETENTION ORDER
PAGE -2

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for
the defendant, to the United States Marshal, and to the United State Probation Services
Officer.

DATED this 24th day of June, 2021.

S. KATE VAUGHAN
United States Magistrate Judge

DETENTION ORDER
PAGE -3

 
